Case: 20-10549     Document: 00515887917         Page: 1     Date Filed: 06/04/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                        June 4, 2021
                                  No. 20-10549
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Henry Echarte-Rivero,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:19-CR-36-1


   Before Jones, Barksdale, and Stewart, Circuit Judges.
   Per Curiam:*
          Henry Echarte-Rivero was convicted by a jury of conspiracy to
   possess, with intent to distribute, 50 grams or more of methamphetamine, in
   violation of 21 U.S.C. §§ 841 and 846. He was sentenced to, inter alia, a
   below-Sentencing Guidelines sentence of 188 months’ imprisonment.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10549      Document: 00515887917           Page: 2    Date Filed: 06/04/2021




                                     No. 20-10549


          Although post-Booker, the Sentencing Guidelines are advisory only,
   the district court must avoid significant procedural error, such as improperly
   calculating the Guidelines sentencing range. Gall v. United States, 552 U.S.
   38, 46, 51 (2007). If no such procedural error exists, a properly preserved
   objection to an ultimate sentence is reviewed for substantive reasonableness
   under an abuse-of-discretion standard. Id. at 51; United States v. Delgado-
   Martinez, 564 F.3d 750, 751–53 (5th Cir. 2009). In that respect, for issues
   preserved in district court, as in this instance, its application of the
   Guidelines is reviewed de novo; its factual findings, only for clear error. E.g.,
   United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
          Solely at issue on appeal is Echarte’s claiming the district court erred
   in denying a minor-role reduction to his offense level. Whether a defendant
   qualifies for a mitigating role adjustment under Guideline § 3B1.2 is a factual
   finding reviewed, as discussed above, only for clear error. United States v.
   Torres-Hernandez, 843 F.3d 203, 207 (5th Cir. 2016). A factual finding is not
   clearly erroneous if it is “plausible in light of the record as a whole”. Id.
   (citation omitted). Echarte presents two bases in support of his claim.
          First, he contends a role adjustment was required because the
   Government asserted to the jury he played “a minor part” in a larger
   conspiracy (separate, but related to, the conspiracy from which Echarte’s
   conviction stems). Those Government assertions came, however, after the
   jury heard testimony regarding a larger, years-long conspiracy investigation
   by the FBI, and the Government stated correctly the law regarding
   participation in a conspiracy. “When a sentence is based on an activity in
   which a defendant was actually involved, § 3B1.2 does not require a reduction
   in the base offense level even though the defendant’s activity in a larger
   conspiracy may have been minor or minimal.” United States v. Stanford, 823
   F.3d 814, 852 (5th Cir. 2016) (citation omitted).




                                          2
Case: 20-10549     Document: 00515887917          Page: 3   Date Filed: 06/04/2021




                                   No. 20-10549


         For his other basis, Echarte claims the court overruled his objection
   for sentencing because of its erroneous determination he was integral to the
   conspiracy.   He contends there was no evidence he was involved in
   organizing the transaction or knew the scope of the conspiracy.
         This contention ignores the trial testimony of FBI agents and a co-
   conspirator. Additionally, the court considered Echarte’s substantial aid in
   the transportation and attempted delivery of three kilograms of
   methamphetamine with full knowledge of the scope and goals of the
   conspiracy and his own role in the offense. It also considered Echarte’s
   negotiating with his co-conspirators about the delivery, and his acting as a
   lookout or backup when a co-defendant received the methamphetamine from
   another individual. Given all the above, the court’s finding Echarte was an
   average participant is plausible in the light of the record as a whole. See
   Torres-Hernandez, 843 F.3d at 207.
         AFFIRMED.




                                        3